UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York 11747 (Address of principal executive offices) (Zip Code) 631-777-5188 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock issued and outstanding as of October 31, 2008 was 51,861,535 and 47,117,435. FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2008 (unaudited) and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2008 and 2007 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Qualitative and Quantitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II. Other Information 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6. Exhibits 37 2 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2008 December31, 2007 Assets (unaudited) Current assets: Cash and cash equivalents $ 34,008,721 $ 32,219,349 Marketable securities 12,673,263 30,684,206 Accounts receivable, net of allowances of $8,204,772 and$8,780,880, respectively 18,090,008 26,141,636 Prepaid expenses and other current assets 1,967,178 1,625,417 Deferred tax assets, net. 3,755,210 3,807,325 Total current assets 70,494,380 94,477,933 Property and equipment, net of accumulated depreciation of$17,126,484and $13,861,313, respectively 8,064,788 7,945,258 Long-term marketable securities 1,328,000 - Deferred tax assets, net. 5,976,017 5,969,778 Other assets, net 3,023,958 2,831,878 Goodwill 3,514,139 3,512,796 Other intangible assets, net 2,079,425 443,909 Total assets $ 94,480,707 $ 115,181,552 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 881,536 $ 1,779,720 Accrued expenses 5,256,438 6,711,231 Deferred revenue, net 15,099,008 14,142,145 Total current liabilities 21,236,982 22,633,096 Other long-term liabilities 248,749 251,094 Deferred revenue, net 5,259,301 4,818,985 Total liabilities 26,745,032 27,703,175 Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorized - - Common stock - $.001 par value, 100,000,000 shares authorized,51,853,235 and 51,340,268 shares issued, respectively and 47,109,135and 50,156,168 shares outstanding, respectively 51,853 51,340 Additional paid-in capital 131,163,309 122,294,782 Accumulated deficit (24,727,277 ) (25,292,001 ) Common stock held in treasury, at cost (4,744,100 and 1,184,100 shares, respectively) (37,775,179 ) (9,053,824 ) Accumulated other comprehensive loss, net (977,031 ) (521,920 ) Total stockholders' equity 67,735,675 87,478,377 Total liabilities and stockholders' equity $ 94,480,707 $ 115,181,552 See accompanying notes to unaudited condensed consolidated financial statements. 3 FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues: Software license revenue $ 12,260,527 $ 12,209,650 $ 42,597,810 $ 34,627,635 Maintenance revenue 6,190,467 4,771,952 16,826,595 13,641,271 Software services and other revenue 1,160,499 1,545,935 4,220,694 4,349,853 19,611,493 18,527,537 63,645,099 52,618,759 Operating expenses: Cost of maintenance, software services and other revenue 3,459,307 2,886,105 10,359,199 8,142,265 Software development costs 6,246,839 5,647,805 18,359,721 16,505,471 Selling and marketing 9,164,599 6,978,239 27,677,889 21,447,423 General and administrative 2,090,952 1,944,521 6,077,703 5,805,024 20,961,697 17,456,670 62,474,512 51,900,183 Operating (loss) income (1,350,204 ) 1,070,867 1,170,587 718,576 Interest and other income, net 251,955 682,132 1,234,659 1,775,879 (Loss) income before income taxes (1,098,249 ) 1,752,999 2,405,246 2,494,455 Provision (benefit) for income taxes 463,995 (4,507,287 ) 1,840,522 (4,590,824 ) Net (loss) income $ (1,562,244 ) $ 6,260,286 $ 564,724 $ 7,085,279 Basic net (loss) income per share $ (0.03 ) $ 0.13 $ 0.01 $ 0.14 Diluted net (loss) income per share $ (0.03 ) $ 0.12 $ 0.01 $ 0.13 Weighted average basic shares outstanding 47,522,085 49,686,430 48,389,670 49,223,884 Weighted average diluted shares outstanding 47,522,085 53,482,577 50,377,370 52,744,600 See accompanying notes to unaudited condensed consolidated financial statements. 4 FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 564,724 $ 7,085,279 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,693,881 2,831,657 Share-based payment compensation 6,394,693 6,109,955 Non-cash professional services expenses 185,827 125,640 Realized gain on marketable securities (7,403 ) (24,928 ) Tax benefit from stock option exercises (1,616,401 ) - Provision for returns and doubtful accounts 2,053,473 3,459,924 Deferred income taxes 1,840,522 (4,849,277 ) Changes in operating assets and liabilities: Accounts receivable 5,987,234 2,565,015 Prepaid expenses and other current assets (361,594 ) (368,093 ) Other assets (252,759 ) (89,787 ) Accounts payable (840,770 ) (622,272 ) Accrued expenses (1,548,463 ) (666,982 ) Deferred revenue 1,378,883 2,486,577 Net cash provided by operating activities 17,471,847 18,042,708 Cash flows from investing activities: Sales of marketable securities 102,621,894 66,846,390 Purchases of marketable securities (86,514,853 ) (71,228,841 ) Purchases of property and equipment (3,384,057 ) (3,920,197 ) Purchase of cost method investment - (20,000 ) Acquisition of assets (1,680,000 ) - Purchase of software licenses - (185,000 ) Security deposits (17,000 ) - Purchase of intangible assets (264,102 ) (191,188 ) Net cash provided by (used in) investing activities 10,761,882 (8,698,836 ) Cash flows from financing activities: Payments to acquire treasury stock (28,721,355 ) (3,273,660 ) Proceeds from exercise of stock options 790,890 8,265,041 Tax benefit from stock option exercises 1,616,401 - Net cash (used in) provided by financing activities (26,314,064 ) 4,991,381 Effect of exchange rate changes on cash and cash equivalents (130,293 ) 39,818 Net increase in cash and cash equivalents 1,789,372 14,375,071 Cash and cash equivalents, beginning of period 32,219,349 15,605,329 Cash and cash equivalents, end of period $ 34,008,721 $ 29,980,400 Cash paid for income taxes $ 1,282,614 $ 254,769 The Company did not pay any interest for the nine months ended September 30, 2008 and 2007. See accompanying notes to unaudited condensed consolidated financial statements. 5 FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial
